IN THE
                         TENTH COURT OF APPEALS



                                No. 10-09-00135-CV

                                 IN RE MAX RIOS


                                Original Proceeding



                          MEMORANDUM OPINION


      Real Party in Interest Lucia S. Sigmar has filed a motion to dismiss this original

proceeding as moot. Relator Max Rios has filed a response joining in this request. The

motion is granted, and this original proceeding is dismissed.



                                                      PER CURIAM
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition dismissed
Opinion delivered and filed August 5, 2009
[CV06]